On Application for a Rehearing.
SIMPSON, J.
The original action of Terrell v. Southern Railway Go., is simply an action for the recovery of money paid on overcharges on freight, failing to furnish cars according to agreement, etc. There is no such complication of accounts as to give equity jurisdiction. Tt is a simple matter of proof and calculation.’
The bill seeks discovery of a party who- is not a party' to the suit sought to be enjoined, and does not make out a case for discovery, according to the recognized principles of chancery practice. If the transactions were *442not with Terrell, but with the Union Stone & Contracting Company, the burden is on Terrell to show the transactions with himself before he can recover, and unless he shows the same to the satisfaction of the jury he cannot recover.
The bill has none of the elements of a bill of inter-pleader. In fact, in the dissenting opinion originally written by our Brother Mayfield it is admitted that the bill does not make out a case for equitable relief, under either of the heads contended for; but the theory of his opinion seems to be that several insufficient grounds can be added together and form a sufficient ground for equitable relief. We know of no such practice in equity jurisprudence.
There are certain definite grounds of equity jurisdiction, and unless the complainant can bring himself within one or the other the court of equity is without jurisdiction.
The application for rehearing is overruled.
Dowdell, O. J., and Anderson, McClellan, and Sayre, J.T., concur.